Exhibit 10.2.1.9

 

SECOND AMENDMENT TO WAIVER AGREEMENT

 

THIS SECOND AMENDMENT TO WAIVER AGREEMENT (this “Agreement”) is entered into as
of the 11th day of August, 2006, by and among CALPINE CONSTRUCTION FINANCE
COMPANY, L.P., a Delaware limited partnership (the “Borrower”), CALPINE
HERMISTON, LLC, a Delaware limited liability company (“Calpine LLC”), CPN
HERMISTON, LLC, a Delaware limited liability company (“CPN LLC”), and HERMISTON
POWER PARTNERSHIP, an Oregon general partnership (the “Hermiston Partnership”
and, together with Calpine LLC and CPN LLC, the “Guarantors”), the lenders party
hereto (the “Lenders”), and GOLDMAN SACHS CREDIT PARTNERS L.P., as
administrative agent (together with its successors in such capacity, the
“Administrative Agent”).

RECITALS

WHEREAS, the Borrower, the Guarantors, the Lenders, the Administrative Agent and
the Sole Lead Arranger entered into a Credit and Guarantee Agreement, dated as
of August 14, 2003 (as amended on September 12, 2003, January 13, 2004, March 5,
2004, and March 15, 2006, and as may be further amended from time to time, the
“Credit Agreement”), pursuant to which the Borrower borrowed, on a non-recourse
basis as described in the Credit Agreement, $385,000,000 in aggregate principal
amount of First Priority Senior Secured Institutional Term Loans due 2009;

WHEREAS, the Borrower, the Guarantors, the Lenders, and the Administrative Agent
entered into a Waiver Agreement dated as of June 9, 2006 (the “Waiver
Agreement”) pursuant to which the Lenders waived the Specified Defaults (as
defined therein);

WHEREAS, the Borrower, the Guarantors, the Lenders, and the Administrative Agent
entered into an amendment to the Waiver Agreement on August 4, 2006, pursuant to
which Section 4 of the Waiver Agreement was amended to substitute “August 11,
2006” in place of “August 4, 2006” in clause (i) thereof; and

WHEREAS, the Borrower, the Guarantors, the Lenders, and the Administrative Agent
desire to amend the Waiver Agreement as provided herein.

NOW THEREFORE, in consideration of the premises and the mutual agreements set
forth, the receipt and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:

1.            Definitions. Unless otherwise defined herein, capitalized terms
used herein that are not otherwise defined herein shall have the respective
meanings assigned to such terms in the Credit Agreement.

2.            Amendment. Section 4 of the Waiver Agreement is hereby amended to
substitute “August 25, 2006” in place of “August 11, 2006” in clause (i)
thereof.

3.            Conditions. The effectiveness of Section 2 of this Agreement is
subject to the satisfaction of the following conditions precedent (unless
specifically waived in writing by the Requisite Lenders):

 

 



 

 

(a)          the Borrower and the Guarantors named as signatories hereto and the
Requisite Lenders shall have executed and delivered to the Administrative Agent
their respective counterparts of this Agreement;

(b)          an amendment to waiver agreement (in form and substance reasonably
acceptable to the Administrative Agent) with the Holders of Notes shall have
been negotiated and shall become effective concurrently with this Agreement,
provided, that any conditions to effectiveness or consideration made available
to the Holders of Notes for such agreement shall be made available to the
Administrative Agent and the Lenders as conditions to effectiveness of, or as
consideration for, this Agreement.

4.            Representations and Warranties. The Borrower and each Guarantor
hereby represents and warrants to each Lender and the Administrative Agent that
(a) this Agreement has been duly authorized, executed and delivered by the
Borrower or Guarantor, as applicable, and constitutes its valid and legally
binding obligation, enforceable against it in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of generally applicability relating to or affecting creditors’
rights and to general equity principles; (b) the execution and delivery of this
Agreement (i) does not require any consent, approval, authorization or order of,
or filing with, any governmental agency or body or any court, except such as
have been obtained or made and are in full force and effect as of the date
hereof and (ii) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Borrower or Guarantor,
as applicable, or any order of any governmental agency or body, or breach or
conflict with any material agreement to which the Borrower or Guarantor, as
applicable, is a party or by which the Borrower or Guarantor, as applicable, is
bound; and (c) no Default or Event of Default under the Credit Agreement exists
and is continuing.

5.            Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument.

6.            Continuing Effect of the Waiver Agreement and Credit Agreement.
Except as expressly set forth herein, this Agreement shall not by implication or
otherwise limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of the Lenders, the Administrative Agent, the Borrower or the
Guarantors under the Waiver Agreement or Credit Agreement and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Waiver Agreement and Credit Agreement,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect. Nothing herein shall be deemed to entitle the Borrowers
or the Guarantors to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Waiver Agreement or Credit Agreement in similar or different
circumstances. This Agreement shall apply and be effective only with respect to
the provision of the Waiver Agreement specifically referred to herein.

7.            Applicable Law. This Agreement and the rights and obligations of
the parties hereunder shall be governed by, and shall be construed and enforced
in accordance with, the laws of the State of New York without regard to conflict
of laws principles thereof.

 

2

 



 

 

8.            Headings. Headings herein are include herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

9.            Administrative Agent’s Expense. Without limiting any of the
Administrative Agent’s rights, or any of the Borrower’s obligations under
Section 13.02 of the Credit Agreement, the Borrower hereby agrees to promptly
reimburse the Administrative Agent for all reasonable out-of-pocket expenses,
including, without limitation, attorneys’ and paralegals fees, it has heretofore
or hereafter incurred or incurs in connection with the preparation, negotiation
and execution of this Agreement or any document, instrument, agreement delivered
pursuant to this Agreement.

10.          Preservation of Prior Representations. Notwithstanding anything
herein to the contrary, all agreements, admissions, affirmations,
representations, ratifications and releases by the Borrower and each Guarantor
made in the Waiver Agreement dated March 15, 2006, including, but not limited
to, those in Sections 6 and 8 thereof, are expressly confirmed and preserved.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized as of the
date first written above.

 

CALPINE CONSTRUCTION FINANCE

COMPANY, L.P.

 

By:

        /s/ Zamir Rauf                                          

 

Name:

Zamir Rauf

 

 

Title:

Vice President

 

CALPINE HERMISTON, LLC

 

By:

        /s/ Zamir Rauf                                          

 

Name:

Zamir Rauf

 

 

Title:

Vice President

 

CPN HERMISTON, LLC

 

By:

        /s/ Zamir Rauf                                          

 

Name:

Zamir Rauf

 

 

Title:

Vice President

 

HERMISTON POWER PARTNERSHIP

 

By:

        /s/ Zamir Rauf                                          

 

Name:

Zamir Rauf

 

 

Title:

Vice President

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Administrative Agent, Sole Lead Arranger,

Syndication Agent and a Lender

 

By:

        /s/ Bruce H. Mendelsohn                          

 

Name:

Bruce H. Mendelsohn

 

 

Title:

Authorized Signatory

 

 

[Signature Page to Second Amendment under Credit Agreement]

 



 

 

CONSENTING LENDER:

WATCHTOWER CLO I PLC

 

By:

Citadel Limited Partnership,

 

 

Collateral Manager

 

 

By:

Citadel Investment Group, LLC,

 

as General Partner

 

 

 

By:

        /s/  Christopher L. Ramsey                      

 

Name:

Christopher L. Ramsey

 

 

Title:

Authorized Signatory

 

< PAGE >

CONSENTING LENDER:

NORTHWOODS CAPITAL VI, LIMITED

 

BY:

ANGELO, GORDON & CO., L.P.

 

 

AS COLLATERAL MANAGER

 

 

By:

        /s/  Bruce Martin                                      

 

Name:

Bruce Martin

 

 

Title:

Managing Director

 

 

< PAGE >

CONSENTING LENDER:

CYPRESS POINT TRADING LLC

 

By:

        /s/  Christina L. Ramseur                          

 

Name:

Christina L. Ramseur

 

 

Title:

Assistant Vice President

 

 

< PAGE

CONSENTING LENDER:

SEMINOLE FUNDING LLC

 

By:

        /s/  Christina L. Ramseur                          

 

Name:

Christina L. Ramseur

 

 

Title:

Assistant Vice President

 

 

 

 

[Signature Page to Second Amendment under Credit Agreement]

 



 

 

< PAGE >

CONSENTING LENDER:

SIL/SIL 2 Loan Funding, LLC

 

By:

        /s/  Jose Mayorga                                      

 

Name:

Jose Mayorga

 

 

Title:

Officer

 

 

< PAGE >

CONSENTING LENDER:

SIL/SIL 2 Loan Funding, LLC

 

By:

        /s/  Jose Mayorga                                      

 

Name:

Jose Mayorga

 

 

Title:

Officer

 

 

< PAGE >

CONSENTING LENDER:

BEAR STEARNS INVESTMENT PRODUCTS INC.

 

By:

        /s/  John McDermott                                

 

Name:

John McDermott

 

 

Title:

Vice President

 

 

< PAGE >

CONSENTING LENDER:

CITIBANK, N.A.

 

By:

        /s/  Thomas A. Neville                              

 

Name:

Thomas A. Neville

 

 

Title:

Attorney-in-fact

 

 

 

[Signature Page to Second Amendment under Credit Agreement]

 



 

 

< PAGE >

CONSENTING LENDER:

CDL LOAN FUNDING LLC

CITIBANK, N.A.

 

By:

        /s/  Thomas A. Neville                              

 

Name:

Thomas A. Neville

 

 

Title:

Attorney-in-fact

 

 

< PAGE >

CONSENTING LENDER:

Highland Floating Rate Advantage Fund

 

By:

        /s/  Joe Dougherty                                    

 

Name:

Joe Dougherty

 

 

Title:

Senior Vice President

 

 

< PAGE >

CONSENTING LENDER:

ELF Funding Trust I

 

By:

Highland Capital Management, L.P., As

Collateral Manager

 

By:

Strand Advisors, Inc., Its General Partner

 

 

By:

        /s/  Brian Lohrding                                  

 

Name:

Brian Lohrding

 

 

Title:

Assistant Treasurer,

 

 

Strand Advisors, Inc., General Partner of

 

 

Highland Capital Management, L.P.

 

 

< PAGE >

 

[Signature Page to Second Amendment under Credit Agreement]

 



 

 

CONSENTING LENDER:

Highland Floating Rate LLC

 

By:

        /s/  Joe Dougherty                                    

 

Name:

Joe Dougherty

 

 

Title:

Senior Vice President

 

 

< PAGE >

CONSENTING LENDER:

Grand Central Asset Trust, SIL Series

 

By:

        /s/  Roy Hykal                                          

 

Name:

Roy Hykal

 

 

Title:

Attorney-in-fact

 

< PAGE >

CONSENTING LENDER:

Grand Central Asset Trust, SIL Series

 

By:

        /s/  Roy Hykal                                          

 

Name:

Roy Hykal

 

 

Title:

Attorney-in-fact

 

< PAGE >

CONSENTING LENDER:

Mulberry Master Fund Ltd.

 

By:

        /s/  Ara Cohen                                          

 

Name:

Ara Cohen

 

 

Title:

Director

 

< PAGE >

 

[Signature Page to Second Amendment under Credit Agreement]

 



 

 

CONSENTING LENDER:

SPCP Group, L.L.C.

 

By:

        /s/  Richard Petrilli                                    

 

Name:

Richard Petrilli

 

 

Title:

Authorized Signatory

 

 

< PAGE >

CONSENTING LENDER:

FIELD POINT I, LTD.

 

By:

        /s/  Richard Petrilli                                    

 

Name:

Richard Petrilli

 

 

Title:

Authorized Signatory

 

 

< PAGE >

CONSENTING LENDER:

FIELD POINT II, LTD.

 

By:

        /s/  Richard Petrilli                                    

 

Name:

Richard Petrilli

 

 

Title:

Authorized Signatory

 

 

< PAGE >

CONSENTING LENDER:

MERRILL LYNCH CREDIT PRODUCTS, LLC

 

By:

        /s/  Nevda Darias                                      

 

Name:

Nevda Darias

 

 

Title:

Vice President

 

 

< PAGE >

 

[Signature Page to Second Amendment under Credit Agreement]

 



 

 

CONSENTING LENDER:

REDWOOD CAPITAL

 

By:

        /s/  Jonathan Koraten                                

 

Name:

Jonathan Koraten

 

 

Title:

Redwood Master Fund, Ltd. Director

 

 

< PAGE >

CONSENTING LENDER:

Stonehill Institutional Partners, L.P.

 

By:

        /s/  Wayne Teetsel                                    

 

Name:

Wayne Teetsel

 

 

Title:

General Partner

 

 

< PAGE >

CONSENTING LENDER:

Stonehill Offshore Partners, LLC

 

By:

Stonehill Capital Management LLC

 

 

By:

        /s/  Wayne Teetsel                                    

 

Name:

Wayne Teetsel

 

 

Title:

Managing Member

 

 

< PAGE >

CONSENTING LENDER:

Grand Central Asset Trust, KMT Series

 

By:

        /s/  Roy Hykal                                          

 

Name:

Roy Hykal

 

 

Title:

Attorney-in-fact

 

< PAGE >

 

[Signature Page to Second Amendment under Credit Agreement]

 



 

 

CONSENTING LENDER:

MEDTRONIC INC. RETIREMENT

 

By:

        /s/  Joseph D. Hattesohl                            

 

Name:

Joseph D. Hattesohl

 

 

Title:

CFO of Metropolitan West Asset

 

 

Management, LLC, as agent

 

 

< PAGE >

CONSENTING LENDER:

NEW JERSEY TRANSIT

 

By:

        /s/  Joseph D. Hattesohl                            

 

Name:

Joseph D. Hattesohl

 

 

Title:

CFO of Metropolitan West Asset

 

 

Management, LLC, as agent

 

 

< PAGE >

 

CONSENTING LENDER:

THE NORTHERN CALIFORNIA NEWS MEDIA

GUILD RETIREMENT PLAN

 

By:

        /s/  Joseph D. Hattesohl                            

 

Name:

Joseph D. Hattesohl

 

 

Title:

CFO of Metropolitan West Asset

 

 

Management, LLC, as agent

 

 

< PAGE >

 

[Signature Page to Second Amendment under Credit Agreement]

 



 

 

CONSENTING LENDER:

ADVENTIST HEALTH SYSTEM

 

By:

        /s/  Joseph D. Hattesohl                            

 

Name:

Joseph D. Hattesohl

 

 

Title:

CFO of Metropolitan West Asset

 

 

Management, LLC, as agent

 

 

< PAGE >

CONSENTING LENDER:

ILLINOIS STATE UNIVERSITIES

RETIREMENT SYSTEM

 

By:

        /s/  Joseph D. Hattesohl                            

 

Name:

Joseph D. Hattesohl

 

 

Title:

CFO of Metropolitan West Asset

 

 

Management, LLC, as agent

 

 

< PAGE >

CONSENTING LENDER:

METROPOLITAN WEST

TOTAL RETURN BOND FUND

 

By:

        /s/  Joseph D. Hattesohl                            

 

Name:

Joseph D. Hattesohl

 

 

Title:

Treasurer

 

 

< PAGE >

 

[Signature Page to Second Amendment under Credit Agreement]

 



 

 

CONSENTING LENDER:

METROPOLITAN WEST HIGH YIELD BOND

FUND

 

By:

        /s/  Joseph D. Hattesohl                            

 

Name:

Joseph D. Hattesohl

 

 

Title:

Treasurer

 

 

< PAGE >

CONSENTING LENDER:

SEI INSTITUTIONAL INVESTMENT

MANAGED TRUST HIGH YIELD BOND FUND

 

By:

        /s/  Joseph D. Hattesohl                            

 

Name:

Joseph D. Hattesohl

 

 

Title:

CFO of Metropolitan West Asset

 

 

Management, LLC, as agent

 

< PAGE >

CONSENTING LENDER:

SEI GLOBAL MASTER FUND HIGH YIELD

 

By:

        /s/  Joseph D. Hattesohl                            

 

Name:

Joseph D. Hattesohl

 

 

Title:

CFO of Metropolitan West Asset

 

 

Management, LLC, as agent

 

 

< PAGE >

 

[Signature Page to Second Amendment under Credit Agreement]

 



 

 

CONSENTING LENDER:

WESTGATE STRATEGIC INCOME FUND

 

By:

        /s/  Joseph D. Hattesohl                            

 

Name:

Joseph D. Hattesohl

 

 

Title:

Director

 

 

< PAGE >

CONSENTING LENDER:

THE FOOTHILL GROUP, INC.

 

By:

        /s/  Dennis R. Ascher                                

 

Name:

Dennis R. Ascher

 

 

Title:

Sr. VP

 

 

< PAGE >

CONSENTING LENDER:

SEI INSTITUTIONAL INVESTMENT TRUST HIGH YIELD

 

By:

        /s/  Joseph D. Hattesohl                            

 

Name:

Joseph D. Hattesohl

 

 

Title:

CFO of Metropolitan West Asset

 

 

Management, LLC, as agent

 

< PAGE >

 

 

[Signature Page to Second Amendment under Credit Agreement]

 

 

 